Citation Nr: 0500963	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-06 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

Prior to the current appeal, the veteran's claim for service 
connection for hearing loss was denied by the RO in an 
unappealed rating decision, dated in May 1988.  The issue 
before the Board, therefore, is whether the veteran has 
submitted new and material evidence to reopen the claim.  In 
the August 2003 supplemental statement of the case, the RO 
indicated the issue was service connection for hearing loss.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the Board will address that issue 
initially, and thus the issue has been phrased as noted on 
the title page.  

In December 2004, the veteran, through his representative, 
requested service connection for tinnitus.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In May 1988, the RO denied service connection for 
bilateral hearing loss.  The veteran was notified of the 
decision and his appellate rights but did not appeal.

2.  Medical opinion evidence received since the May 1988 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.

3.  The veteran is currently diagnosed as having bilateral 
hearing loss that has been attributed to acoustic trauma 
during active service.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision denying the veteran's claim 
for service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the May 1988 rating decision is 
new and material; thus, the requirements to reopen the claim 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed bilateral hearing loss 
in service as a fire control operator for the Hawk missile 
system.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this case, given the favorable disposition of 
that issue as decided herein.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In addition, service connection for sensorineural hearing 
loss may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The RO denied service connection for bilateral hearing loss 
in a May1988 rating decision.  The RO determined that there 
was no current hearing loss nor was there a link between any 
alleged current hearing loss and service.  

The May 1988 decision is a final decision not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  
Evidence associated with the claim at that time included 
available service medical records, negative for evidence of 
bilateral hearing loss.  VA records failed to diagnose 
hearing loss and failed to suggest a causal nexus between 
alleged hearing loss and service.  Based on those facts, the 
RO concluded in May 1988 there was no current hearing loss 
that was related to any service incident, including acoustic 
trauma.  Thus, service connection was denied.

Evidence submitted since the denial in May 1988 shows that 
the veteran has a diagnosis of bilateral sensorineural 
hearing loss by VA standards.  See VA Audiological 
Evaluation, dated May 30, 1997.  Furthermore, the clinical 
audiologist who has seen the veteran since 2001 for this 
problem, Jennifer R. Clarke, M.S., opined in March 2004, 
after a reported review of the service medical records, that 
the condition likely was caused by his military service.

As previously stated, the May 1988 rating decision is final.  
However, the veteran may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

The evidence received since the 1988 decision includes an 
opinion from Ms. Clarke, M.S., an audiologist, dated in March 
2004, which indicates that the veteran currently has 
bilateral sensorineural hearing loss which is related to 
service.  This is evidence of a link between the current 
disability and service.  The evidence was not previously 
submitted to agency decision makers, it bears directly and 
substantially upon the specific reason for the prior denial, 
it is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, supra; 38 C.F.R. § 
3.156.  As such the Board finds that this evidence is new and 
material and the claim is reopened.

Based upon the audiological findings on VA examinations in 
May 1997, the veteran is shown to have current bilateral 
hearing loss by VA standards.  See 38 C.F.R. § 3.385 (2002).  
The Board also finds his account of exposure to in-service 
noise to be credible and consistent with the conditions of 
his service.  In addition, the record reflects competent 
medical evidence of a relationship between the veteran's 
current hearing loss disability and his in-service noise 
exposure.  Weighing the evidence both against the veteran's 
claim and favoring his claim, the Board finds that the 
evidence is, at the very least, in equipoise.  Accordingly, 
the veteran is entitled to the application of the benefit of 
the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred bilateral hearing loss as a result of his 
active service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


